DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing on Feb. 27, 2020. Claims 1-16 are pending and have been considered as follows.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1236 and 1245 found in Figure 12.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Specification Objections
	The disclosure is objected to because of the following informalities: 
	In paragraph [0418] of specification, “a route adjustment negotiation system” is labeled as 1289. However, “route adjustment negotiation system” is labeled as 1236 in Figure 12. They should be the same.
	Appropriate correction is required.

	In paragraph [0418] of specification, “a user route optimizing circuit” is labeled as 1293; however, “user route optimizing circuit” is labeled as 1245 in Figure 12. They should be the same.
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 


	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: 
Claim 1 is directed to a transportation system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
 Claim 1 recites the limitations of “users in a set of users negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing 5system to route at least one vehicle in a set of vehicles” and “optimize a portion of a route of at least one user of the set of vehicles based on the route-adjustment value for the at least one of the plurality of parameters” These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at route parameters and adjusting values of the some route parameters to obtain an optimized route. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at route parameters (data) could adjust some parameter values to obtain an optimized route, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 

The user route optimizing circuit and route adjustment negotiation system are additional elements that amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). They both are recited at a high level of generality. In addition, the user route optimizing circuit and the route adjustment negotiation system are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the comparing step and the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that 
Dependent claims 2-16 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 16, the addition limitations of “a vehicle-based route negotiation interface through which user-indicated values for the plurality of parameters used by the vehicle routing system are captured” are also under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a route adjustment negotiation system” and “a user route optimizing circuit” in independent claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Provisional Nonstatutory Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
	Claims 1-8 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claimes 1-16 of copending Application No. 16/694804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims of present application can directly mapped to claim/claims of co-pending Application No. 16/694804. See chart below.

Mapped claim limitation for co-pending Application No. 16/694804
Claim 1: “A transportation system for negotiation-based vehicle routing comprising:
a route adjustment negotiation system through which users in a set of users negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing 5system to route at least one vehicle in a set of vehicles”
Claim 1: “A method of negotiation-based vehicle routing comprising:
facilitating a negotiation of a route-adjustment value for a plurality of parameters used by a vehicle routing system to route at least one vehicle in a set of vehicles”

Claim 6: “a set of offered user-indicated values for the plurality of parameters to users with respect to the set of vehicles”
Claim 1: “a user route optimizing circuit to optimize a portion of a route of at least one user of the set of vehicles based on the route-adjustment value for the at least one of the plurality of parameters” 
Claim 1: “determining a parameter in the plurality of parameters for optimizing at least one outcome based on the negotiation”


Claim 2: “the route-adjustment value is based 10at least in part on user-indicated values and at least one negotiation response thereto by at least one user of the set of vehicles”.
Clam 7: “the route-adjustment value is based at least in part on the set of offered user-indicated values”

Claim 8: “route-adjustment value is further based on at least one user response to the offering”

Claim 9: “monitoring responses by the users of the set of vehicles to the set of offered user-indicated values.”

Claim 10: “the route-adjustment value is based at least in part on the set of offered user-indicated values and at least one response thereto by at least one user of the set of vehicles”.
Claim 3: “a vehicle-based route negotiation interface through which user-indicated values for the plurality of parameters used by the vehicle routing system are captured” 
Claim2: “capturing, through a vehicle-based route negotiation interface, a set of user-indicated values for the plurality of parameters used by the vehicle routing system to route the at least one vehicle in the set of vehicles”

Claim 3: “a user is a rider of the at least one vehicle”
Claim 5: “a user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles”
Claim 4: “a user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles”
Claim 6: “a user is an administrator for a fleet 20of vehicles including the set of vehicles” 
Claim 5: “a user is an administrator for a fleet of vehicles including the set of vehicles”
Claim 7: “the at least one of the plurality of parameters facilitates adjusting a route of the at least one vehicle” 
Claim 11: “ the determined parameter facilitates adjusting a route of at least one of the vehicles in the set of vehicles”
Claim 8: “prioritizing a determined parameter for use by the vehicle routing system” 
Claim 12: “prioritizing the determined parameter for use by the vehicle routing system”
Claim 14: “the user-indicated value indicated 5by at least one user correlates to an item of value provided by the user” 
Claim 13: “ facilitating negotiation of a price of a service”
Claim 14: facilitating negotiation of a price of fuel”
Claim 15: facilitating negotiation of a price of recharging”
Claim 15: “the item of value is provided by the user through an offering of the item of value in exchange for a result of routing based on the at least one parameter” 
Claim 16: “the facilitating negotiation includes facilitating negotiation of a reward for taking a routing action”


Claim 16: “offering an item of value to the users of the set of vehicles”
Claim 13: “negotiation of a price of a service”
Claim 14: “negotiation of a price of fuel”
Claim 15: “negotiation includes facilitating negotiation of a price of recharging”



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khasis (US20190325376 A1). 

	Regarding claim 1, Khasis teaches a transportation system for negotiation-based vehicle routing ([0006], traffic routing, sequencing and optimization system) comprising: 
	a route adjustment negotiation system through which users in a set of users ([0016], the appropriate user of multiple users; [0125], a large number of users; [0085]) negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing system ([0087]-[0094], [0130] the system may receive administrator inputs and settings at operation 910; [0120] allow the administrator or user to override first-party and third-party data for any reason to create new datasets with their own overriding attributes about the various road segments) to route at least one vehicle in a set of vehicles ( [0073] the system may be implemented in a vehicle fleet comprising one or more vehicles with one or more depots; [0087]-[0094], each route type and each type of vehicle in the fleet may be optimized); and 
	a user route optimizing circuit to optimize a portion of a route of at least one user of the set of vehicles based on the route-adjustment value for the at least one of the plurality of parameters ([0087]-[0094]; Abstract, an optimization server obtains real-time, historical and/or predicted future traffic, weather, hazard, and avoidance-zone data on road segments to generate a route, while staying within parameters and constraints set by an automatic machine learning process, an artificial intelligence program, or a human administrator; [0036]-[0037]). 

	Regarding claim 2, Khasis teaches wherein the route-adjustment value is based 10at least in part on user-indicated values and at least one negotiation response thereto by at least one user of the set of vehicles ([0120] allow the administrator or user to override first-party and third-party data for any reason to create new datasets with their own overriding attributes about the various road segments; [0014] voidance zone may be created by an administrator to specify that a vehicle comprising specific attributes will travel at a different rate of speed than the maximum posted and permitted speed limits. This capability enables administrators and the self-learning system to adjust road segment speeds to match real-world expertise, real-world knowledge, and real-world data that has been collected over any period of time). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-16 are rejected under 35 U.S.C. 103 as being obvious over by Khasis (US20190325376 A1) in view of Liu (US 20160320198 A1).

	Regarding claim 3, Khasis does not explicitly teach but Liu teaches the specific limitations of a vehicle-based route negotiation interface ([0017] human-machine interface (HMI) of the vehicle or HMI of the user's mobile device, [0055]-[0061], the contextual information 332 may be input by the user via a one or more dropdown controls including categories and/or items of information to be evaluated and values with which to compare to the category and/or item. In other cases, the contextual information 332 may be input by the user via a keyboard or other textual interface; [0067]-[0070]) through which user-indicated values for the plurality of parameters used by the vehicle routing system are captured ([0014], [0120], [0055]-[0061], [0067]-[0070]).

	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.
	
	Regarding claim 4, Khasis teaches the specific limitations of wherein a user is a rider of the at least one vehicle (Fig, 1, a user 104; [0088] Each constraint group can have any number of user-defined custom sub-group constraints associated with each vehicle, vehicle type, destination on the route, and driver in the fleet, Fig. 3. Single driver and a single depot). 
	
	Regarding claim 5, Khasis teaches the specific limitations of wherein a user is an administrator for a set of roadways to be used by the at least one vehicle in the set of vehicles ([0044], [0050]-[0051] the administrator 102 may manually update traffic information, an avoidance zone may be created by administrator). 
	
	Regarding claim 6, Khasis teaches the specific limitations of a user is an administrator for ([0089] the administrator may input a minimum number and a maximum number of vehicles, corresponding to the least or biggest number of routes to be created). 
	
	Regarding claim 7, Khasis teaches wherein the at least one of the plurality of parameters facilitates adjusting a route of the at least one vehicle ([0044], the administrator 102 may specify a time to live (TTL), after which the congestion information may self-delete from the database 122 such that it no longer impacts the optimization server 110. The administrator 102 may apply a manual override to a single route).
	
	Regarding claim 8, Khasis teaches wherein adjusting the route includes prioritizing a determined parameter for use by the vehicle routing system ([0101], customers may have different priorities or driver preferences; [0012] and [0056]). 
	
	Regarding claim 9, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein at least one of the user-indicated values is attributed to at least one of the plurality of parameters through an interface to facilitate expression of rating one or more route parameters (at least [0053], the multi-mode routing engine 216 may prefer time constraints 326 over cost constraints 328 in cases where no route 226 meets both the time constraints 326 and the cost constraints 328. In another example, the multi-mode routing engine 216 may utilize information within the trip characteristics 304 or passenger characteristics 306 of the user requesting the route to determine whether to prefer time constraints 326 over cost constraints 328 or vice versa.)


	Regarding claim 10, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the vehicle-based route negotiation interface facilitates expression of rating one or more route parameters (at least [0053], the multi-mode routing engine 216 may prefer time constraints 326 over cost constraints 328 in cases where no route 226 meets both the time constraints 326 and the cost constraints 328; the multi-mode routing engine 216 may utilize information within the trip characteristics 304 or passenger characteristics 306 of the user requesting the route to determine whether to prefer time constraints 326 over cost constraints 328 or vice versa).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

	Regarding claim 11, Khasis does not explicitly teach but Liu teaches the specific limitations of the user-indicated values are derived from a behavior of the user ([0050], the passenger characteristics, e.g. disabilities information 342 (e.g., whether the passenger has impairments in movement or other characteristics that may affect travel).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

	Regarding claim 12, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the vehicle-based route negotiation interface facilitates converting user behavior to the user-indicated values ( [0050], The passenger characteristics, e.g. disabilities information 342 (e.g., whether the passenger has impairments in movement or other characteristics that may affect travel)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route 

	Regarding claim 13, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the user behavior reflects value ascribed to the at least one parameter used by the vehicle routing system to influence a route of at least one vehicle in the set of vehicles ([0050], the passenger characteristics, e.g. Disabilities information 342 (e.g., whether the passenger has impairments in movement or other characteristics that may affect travel); [0053] and [0056]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

	Regarding claim 14, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the user-indicated value indicated 5by at least one user ([0053] and [0056]) correlates to an item of value provided by the user ( [0042], the advertisement server 212 may be configured to aggregate information from transportation systems 204 to attract users and to offer special discounts in return for inconvenience such as changing a trip time, [0043] receiving payment for sharing a vehicle; [0049] cost constraints 328 (e.g., a maximum amount the user is willing to pay to make the trip)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

	Regarding claim 15, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the item of value is provided by the user through an offering of the item of value in exchange for a result of routing based on the at least one parameter ( [0042], The advertisement server 212 may be configured to aggregate information from transportation systems 204 to attract users and to offer special discounts in return for inconvenience such as changing a trip time; [0043], receiving payment for sharing a vehicle; [0049], cost constraints 328 (e.g., a maximum amount the user is willing to pay to make the trip)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

	Regarding claim 16, Khasis does not explicitly teach but Liu teaches the specific limitations of wherein the negotiating of the route-adjustment value includes offering an item of value to the users of the set of vehicles ( [0042] The advertisement server 212 may be configured to aggregate information from transportation systems 204 to attract users and to offer special discounts in return for inconvenience such as changing a trip time, [0043] receiving payment for sharing a vehicle; [0049] cost constraints 328 (e.g., a maximum amount the user is willing to pay to make the trip)).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, dynamically generating vehicle routes, as taught by Khasis, a route generating user interface, as taught by Liu, as Khasis and Liu are directed to vehicle routing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a route generating user interface to facilitate the determination of the route for the user ([0006], Liu) and predictably applied it to improve dynamically generating vehicle routes of Khasis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./         Examiner, Art Unit 3666   	    

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666